Name: Council Regulation (EEC) No 3083/78 of 18 December 1978 opening, allocating and providing for the administration of Community tariff quotas for Setubal muscatel wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 78 Official Journal of the European Communities No L 368/25 COUNCIL REGULATION (EEC) No 3083/78 of 18 December 1978 opening, allocating and providing for the administration of Community tariff quotas for Setubal muscatel wines , falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal ( 1979/80) Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries (4 ) introduced the idea of a free-at-frontier reference price, being the reference price less customs duties actually levied ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas , having regard to the above principles, the Community nature of the quotas can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the actual trend of the market in the products concerned, such allocation should be in proportion to the requirements of the Member States, calculated by reference to the statistics of each State's imports of the said products from Portugal over a representative reference period and also to the economic outlook for the quota period in question ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas Article 4 of Protocol 8 to the Agreement betvyeen the European Economic Community and the Portuguese Republic (2), as amended by the Interim Agreement between the European Economic Community and the Portuguese Republic (3), provides that customs duties on imports into the Community of certain wines originating in Portugal shall be reduced :  by 60% in the case of the duties applicable to Setubal muscatel wines falling within subheadings ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 of the Common Customs Tariff, up to a total annual tariff quota of 1 000 hectolitres , and  by 50% in the case of the duties applicable to Setubal muscatel wines falling within subheadings ex 22.05 C III b ) 1 and ex 22.05 C IV b) 1 of the Common Customs Tariff up to a total annual tariff quota of 2 000 hectolitres ; Whereas, owing to certain characteristic features inherent in the production and marketing of the products in question, the expiry date for the validity of the tariff quotas should henceforward be fixed at 30 June; whereas the tariff quotas should therefore be opened for the period 1 January 1979 to 30 June 1980, and the volumes increased to 1 500 and 3 000 hectolitres respectively; whereas these wines remain subject to the provisions governing the common organization of the market in wine products , especially as regards observance of the reference price; Whereas available Community statistics give no information on the situation of Setubal muscatel wines on the markets ; whereas, however, Portuguese statistics for exports of these products to the Community during the past few years can be considered to reflect approximately the situation of Community imports ; whereas on this basis the corresponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Portugal of the products concerned : (!) OJ No C 261 , 6 . 11 . 1978 , p. 46 . ( 2) OJ No L 301 , 31 . 12 . 1972, p . 165 . (3 ) OJ No L 266, 29 . 9 . 1976, p. 2 . ( 4) OJ No L 256, 2 . 10 . 1975 , p. 2 . No L 368/26 Official Journal of the European Communities 28 . 12 . 78 1975 1976 1977 Setubal muscatel wines :  in containers holding two litres or less :  Benelux  6  Denmark 20 83 6  Germany 80    France   28  Ireland     Italy  17   United Kingdom   60  in containers holding more than two litres :  Benelux  *   Denmark     Germany     France *     Ireland     Italy     United Kingdom    shares is almost used up, and repeated as many times as the reserve allows; whereas the initial and additional quota shares must be valid until the end of the quota period; whereas this method of administration requires close cooperation between Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volumes have been used up and inform the Member States thereof; Whereas if, at a given date in the quota period, a substantial quantity of an initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members ,Whereas , in view of these factors and of the estimatessubmitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : HAS ADOPTED THIS REGULATION: Member States Setubal muscatel wines in containers holding: two litres or less more than two litres Benelux 20 20 Denmark 5 5 Germany 20 20 France 20 20 Ireland 5 5 Italy 10 10 United Kingdom 20 20 Article 1 1 . From 1 January 1979 to 30 June 1980, Community tariff quotas shall be opened for products originating in Portugal, and within the limits set out below: (hi) CCT heading No Description Quota amount ex 22.05 C III a ) 1 \ Setubal muscatel ex 22.05 C IV a) 1 j wines 1 500 ex 22.05 C III b ) 1 Setubal muscatel ex 22.05 C IV b ) 1 J wines 3 000 Whereas, in order to take into account import trends for the products concerned in the various Member States, each of the quota volumes should be divided into two instalments , the first being allocated among the Member States and the second constituting a reserve to cover at a later date requirements of Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circumstances , be fixed at 90 % of each of the quota volumes ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional 2 . The Common Customs Tariff duties on wines imported within these tariff quotas shall be suspended at the rates set out below: (u.a./hl) CCT heading No Rate of duty ex 22.05 C III a) 1 5.4 ex 22.05 C IV a) 1 5.8 ex 22.05 C III b ) 1 5.5 ex 22.05 C IV b) 1 6.0 28 . 12 . 78 Official Journal of the European Communities No L 368/27 1 , draw a third share equal to 7-5% of its initial share, rounded up where necessary to the next unit. 3 . If, after one of its second shares has been used up, 90% or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that these might not be used up . It shall inform the Commission of its reasons for applying this paragraph. 3 . The admission of these wines under the Community tariff quota referred to in paragraph 1 shall be conditional upon observance of the reference price applicable to them. 4 . The wines in question shall benefit from these tariff quotas on condition that the prices on import into the Community are not at any time less than the free-at-frontier reference prices applicable thereto, as specified in Regulation (EEC) No 2506/75 , and in subsequent instruments . Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two instalments . 2 . A first instalment of each quota shall be allocated among the Member States ; the respective shares , which subject to Article 5 shall be valid until 30 June 1980, shall be as follows : Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1980 . (M) Setubal muscatel wines falling within subheadings: Member States ex 22.05 C ffl a) 1 and ex 22.05 CIV a) 1 ex 22.05 C ffl b) 1 and ex 22.05 C IV b) 1 Benelux 270 540 Denmark 68 135 Germany 270 540 France 270 540 Ireland 67 135 Italy 135 270 United Kingdom 270 540 Total 1 350 2 700 Article 5 Member States shall return to the reserve, not later than 1 April 1980, such unused portion of their initial share as , on 15 March 1980, is in excess of 20% of the initial volume. They may return a larger quantity if there are grounds for believing that it may not be used. Each Member State shall, not later than 1 April 1980, notify the Commission of the total quantities of the products in question imported up to 15 March 1980 inclusive and charged against the Community quotas and of any quantities of the initial shares returned to each reserve. 3 . The second instalment of each quota, namely 150 hectolitres and 300 hectolitres respectively, shall constitute the reserve. Article 3 1 . If 90% or more of the Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 15% of its initial share, rounded up where necessary to the next unit. 2 . If, after one of its initial shares has been used up, 90% or more of the second share drawn by a Member State has been used up , then, to the extent permitted by the amount of the reserve, that Member State shall , in accordance with the conditions laid down in paragraph Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it is notified, inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 5 April 1980, of the amount of each reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available and, to this end, shall indicate the amount thereof to the Member State which makes such last drawing. No L 368/28 Official Journal of the European Communities 28 . 12. 78 Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. Article 8 At the request of the Commission, the Member States shall inform it of imports of the products concerned actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of imports of the products in question originating in Portugal and entered with the customs authorities for home use. Article 10 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978 . For the Council The President H.-D. GENSCHER